Citation Nr: 1541733	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-03 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In his January 2012 substantive appeal, the Veteran requested a Travel Board hearing, but subsequently withdrew that request in August 2014.  He then requested a Board videoconference hearing in March 2015, but withdrew that request in May 2015.  38 C.F.R. § 20.704(e).  He has not since requested another Board hearing, and the Board will proceed with this appeal.

The Board also observes that in the Veteran's January 2012 VA Form 9 filed in response to a January 2012 statement of the case (SOC) addressing the issues of service connection for a left knee disability and nonservice-connected pension, the Veteran limited his substantive appeal to the issue of entitlement to nonservice-connected pension.  As a result, the RO only certified to the Board the pension appeal.  However, in February 2012, within 60 days of issuance of the SOC,          the Veteran's service representative submitted a VA Form 646, Statement of Accredited Representative in Appealed Case, which contains argument on the   issue of service connection for a left knee disability in addition to the pension claim.  Thus, notwithstanding the limited VA Form 9, the Board will accept jurisdiction    in light of the February 2012 VA Form 646 as being in lieu of a VA Form 9. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims on appeal.

Regarding the Veteran's claim for service connection for a left knee disability, it appears there are outstanding treatment records.  VA treatment records dated in November 2014 reference prior imaging in May 2013 for which there are no associated treatment records.  In this regard, there appear to be limited treatment records despite evidence that the Veteran has been receiving VA treatment for his knee since at least May 2002, if not before.  Additionally, the VA treatment notes reference recent private treatment records from "HMC" for which there are no associated records.  In this regard, it appears that records from Halifax Medical Center were requested, but that a response was never received.  The Veteran has also reported treatment of the left knee in the 1990s, but has not identified the sources of prior treatment or provided any authorization for the release of those records.  Thus, on remand, all relevant outstanding post-service VA and private treatment records should be obtained, and the Veteran should be requested to identify all sources of private left knee treatment post service.

Moreover, an additional opinion should be sought.  Although a VA examination and opinion were obtained in January 2010, which adequately address the Veteran's arthritis shown in the record, it does not appear that the examiner considered the findings of an April 2002 MRI, which revealed meniscal tears.  Notably, those findings were discovered pursuant to a post-service left knee injury from a bus accident in March 2002, and in a March 2015 statement, the Veteran reported that he tore ligaments when the bus he was riding on was in a wreck and his knee hit a chair.  Nevertheless, given evidence of left knee complaints in service, assessed in service as chondromalacia, the Board finds that a new opinion is necessary to address the April 2002 MRI findings.  

Turning to the pension claim, updated financial information is necessary.  The Veteran has not provided any information since August 2012, and further, has provided inconsistent information regarding his work history and essentially no financial information.  Regarding income, the Veteran has essentially reported that he has not worked since February 2009, and has no source of income and no assets since he is no longer able to work.  However, VA treatment notes dated as recent as November 2014 document continued substance use after February 2009 (alcohol, cocaine, and cigarettes), all of which presumably cost money.  Thus, the record suggests that the Veteran has some source of income, and such should be reported.  

The Veteran is hereby advised that failure to provide the requested information could result in a denial of the claim on appeal.  The Board stresses to the Veteran that, while VA has a duty to assist the appellant in the development of his claim, the appellant has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).

Finally, the Board notes that an examination has not been conducted to assess whether the Veteran's disabilities render him unemployable for nonservice-connected pension purposes.  Thus, unless he is working and/or his income   exceeds pension limits, a VA general medical examination should be conducted. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his left knee disability at any time since service, to include records from Halifax Medical Center; any provider that treated him for a left knee fracture in the late 1980s or early 1990s; and any provided who treatment him for left knee pain in October 1997, July 1998, and February 1999.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates    of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

Additionally, obtain all outstanding VA treatment records.

2.  Then, return the claims file to the January 2010 VA examiner, if available, to obtain an addendum opinion concerning the Veteran's left knee disability.  If that examiner is not available, the opinion should be provided by another examiner of equal or greater qualifications.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should take note of the April 2002 MRI that revealed meniscal tears, and any additional treatment records received on remand, and indicate whether the additional evidence changes her opinion that the Veteran's current left knee disability is not related to the service .  The examination report must include a rationale for the opinion expressed. 

3.  Supply the Veteran with a new income eligibility verification form(s) in order to obtain accurate information as to his current net worth and income for the years 2009, 2010, 2011, 2012, 2013, 2014, and 2015, to include any source of income he has received, to include any Social Security benefits.  

4.  If the Veteran otherwise meets the income criteria for nonservice-connected pension, schedule him for a VA general medical examination to determine whether he suffers from disabilities which render him permanently and totally disabled for nonservice-connected pension purposes.  The claims file must be made available to and reviewed by the examiner. 

5.  After conducting any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and offer an appropriate period to respond before the case is returned the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

